—Appeal by the defendant from a judgment of the Supreme Court, Queens County *399(Rios, J.), rendered November 29, 1999, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove that the complainant suffered a “physical injury” within the meaning of the Penal Law as the result of being struck by a “dangerous instrument” (Penal Law § 120.05 [2]). However, viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The Supreme Court properly denied the defendant’s challenge of a prospective juror for cause. The record does not support a finding that the prospective juror possessed “a state of mind that [was] likely to preclude [her] from rendering an impartial verdict based upon evidence adduced at the trial” (CPL 270.20 [1] [b]), or that there was a “substantial risk” that she would be unable to discharge her responsibilities as a juror (People v Williams, 63 NY2d 882, 885; see, People v Dempsey, 217 AD2d 705). S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.